DETAILED ACTION
Notice to Applicant
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2020 has been entered.
In the amendment dated 12/3/2020, the following has occurred: Claims 1-3, 5-7, 9, and 13-14 have been amended.
Claims 1-20 are pending, claims 13-17 being withdrawn. Claims 1-12 and 18-20 are examined herein. This is a Non-Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karner (US 2019/0033385 to Karner et al.).
	Regarding Claim 1, Karner teaches:
a battery module comprising a plurality of battery cells (para 0038)
a cell monitoring unit 414 located locally to the battery module including, at least implicitly, a substrate, a radio frequency communications unit (paras 0042-0043, 0053, and 0059)
	Although Karner does not explicitly disclose that the local portion is “mounted on” the battery module, the disclosure that it can be located “relatively near the battery or batteries,” wherein it was known in the art that battery cells are assembled into modules, renders obvious a “locally located remote device” that is “mounted to the battery module” where “module” is broadly defined to include 

    PNG
    media_image1.png
    802
    607
    media_image1.png
    Greyscale

	Karner further teaches:
a cell sense circuit 120 connected to the substrate and in wireless communication with the RF communications circuit, wherein the cell sense circuit is operable for measuring battery data, including voltage and temperature, for each of the cells (paras 0055-0056)
	

a microprocessor in communication with the RF communications circuit and the cell sense circuit (para 0059) and memory (paras 0093-0097)
	Flash memory is a conventional type of memory known to be suited for purposes consonant with those disclosed in Karner. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
wherein the battery module is configured for use in a host system and wherein the microprocessor of the CMU is configured to determine when the batteries in storage or transit outside their host system, either charging or discharging, interpreted to be functionally equivalent to a “predetermined dormancy duration” (para 0114)
and to selectively execute a long-term data storage mode for monitoring an inventory of batteries (para 0128) wherein the microprocessor on the local controller device collects the battery data via the wireless (including RF) communication circuit for long-term storage of data (Figs. 3, 4B-C, 8, paras 0162-0164, 0051, etc.)
wherein the wireless transmission can be made in low-energy and low-power modes in order to prevent draining the power of the battery cells (para 0052)
	Regarding Claim 2
wherein the battery module is in wireless communication with a host computer 420 (Fig. 4A, and the local controller 414 is configured to be responsive to data request signals and to transmit data to the computer (para 0059, etc.)
	Regarding Claim 3, Karner teaches:
wherein the various systems are used in transit or storage location and include warehouses, vehicles, etc. for remote monitoring (para 0069Karner renders obvious storing the remote system anywhere one might desire, including the cloud. 
	Regarding Claim 4, Karner teaches:
wherein the microprocessor is configured to receive signals from the host computer of any kind known in the art, and wherein the battery monitoring is designed to be eventually put to use in a host system, wherein a different monitoring regime can be set up as desired, such as implementing charging programs (see e.g. para 0069, 0075-0076)
	Regarding Claims 5 and 11, Karner teaches:
wherein the host system is a motor vehicle having an electrified transmission (para 0087)
wherein the host system could be any desired monitoring/controlling device, including a device located on the vehicle (e.g. para 0042, etc.)
	Regarding Claims 6 and 12, Karner teaches:
wherein the predetermine dormancy duration is programmable, and therefore the claimed periods are obvious, as well-within the conventional duration for transit or storage
	Regarding Claim 7, Karner teaches:
all the limitations of claim 1
a variety of modes, including storage and charging modes (paras 0076-0076)
wherein the cell sense circuit is in wireless communication with the host computer via e.g. RF communications, and the local microprocessor is configured to execute remote monitoring and can be synchronized with the remote host computer (paras 0049-0050, 0063-0065, etc.), including monitoring using contemporaneous values for monitoring short term changes (para 0069), and wherein not all data is recorded in long-term storage (para 0049)
	Karner further discloses erasing old data once it has been transmitted to a host computer, and a system that records in long-term storage a fortiori renders obvious a system that does not record in long-term storage, since it is obvious not to implement extraneous or superfluous storage where it is not needed.
	Regarding Claim 8, Karner teaches:
wherein the host computer executes control actions, including recording diagnostic codes within the broadest reasonable meaning of the claim (para 0068, etc.)
	Regarding Claim 9, Karner teaches:
wherein the control action includes commanding the CMU to conduct charging operations (paras 0119-0120)
	Karner may not refer explicitly to charge rebalancing, but such operations were conventional in the art and would have been a routine program to implement in a system as sophisticated as Karner’s where desired. See previously cited Lee (US 2015/0028816) for evidence of ordinary skill in the art in this regard (para 0048).
	Regarding Claim 10, Karner teaches:
wherein the host system can communicate with the local controller in order to activate a variety of modes, including telling the local controller to dump or transmit data, process data, or relay data directly (paras 0049-0050, 0063-0065, etc.)

	Regarding Claim 18, Karner teaches:
wherein the cell sense circuit wirelessly communicates with the local controller, situated elsewhere
	Although Karner does not explicitly teach that the sensing unit is on the same substrate as the RF communications circuit, and that the substrate includes a plurality of conductive tabs completing an electric circuit between the batteries and the CMU, it would have been obvious to put the local controller wherever it was convenient. Karner teaches that the monitoring circuit can draw on power from the cells (para 0052) and conserves power through a sleep-wake cycle. Previously cited Thomas (US 2017/0144562) teaches that the RF circuit can draw power from the batteries directly (para 0042), and connection schemes, including the placement of electrically tabs were routine in the art, given the high level of ordinary skill in the art concerning the production and layout of battery monitoring systems. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 19, Karner teaches:
memory generally, including memory as desired for an expected amount of storage (paras 0093-0099)
	Deciding how much memory to use, including for an expected amount of data over a duration of storage, would have been an obvious calculation that was routine in the art. There are obvious tradeoffs in spending too much for excess memory, while a designer that did not include sufficient memory would have a system that failed to operate as intended within the general scope of the monitoring system 
	Regarding Claim 20, Karner teaches:
a long-term monitoring mode that uses low-power transmission, and periodically measures the battery variables as desired (paras 0141-0143), including embodiments wherein a monitoring processor is configured to sleep to conserve energy, wake-up periodically to transmit data to the local controller for storage, and then to resume sleeping (para 0052) 

Response to Arguments
The arguments submitted 12/3/2020 have been considered but do not place the application in condition for allowance at least because an updated search in response to the RCE filed 12/3/2020 has led to the claims being rejected under new art in order to more adequately address the newly submitted claim limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723